DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4, 6, 7, 10, 12-15, 18, 20-24 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to scheduling resources for a mobile device based on a pre-planned movement route of the mobile device.  
		De Rosa et al (US 20180375568 A1) discloses to maintain network connectivity of aerial devices (UAV) during unmanned flight. An aerial traffic management system provides communication channel allocation instruction to an access point based on a flight route of a UAV. When an interference event is detected, the allocated communication channel is changed during the flight (Fig. 4-5, Par 0068-0069, Par 0072-0074, Par 0109-0122).
		De Rosa does not disclose, “after a period of time equaling the response time since the communication connection between the mobile device and the second communication device is established, disconnecting the communication connection with the first communication device”. 
		Wanstedt et al (US 20170168480 A1) discloses to adjust the planned route of an aerial vehicle (UAV) based on the network condition of the base stations along the planned route. When a base station on the planned route can not fulfill the service requirement, the planned route is adjusted to use different base stations that can fulfill the service requirement (Fig. 5-8, Par 0066-0071, Par 0075-0079, Par 0085-0094).
		Wanstedt does not explicitly disclose, “after a period of time equaling the response time since the communication connection between the mobile device and the second communication device is established, disconnecting the communication connection with the first communication device”.
		Mustafic et al (US 20180247544 A1) discloses to determine a flight plan including a flight route and a list of base stations on that planned route. The UE/UAV is connected to a first base station at the starting of the planned flight and transitions to other base stations when a corresponding transition point has been reached. The UE/UAV can request to adjust the planned route based on physical obstruction, signal strength measurement etc. (Fig. 1-3, Fig. 6).
		Mustafic does not explicitly disclose, “after a period of time equaling the response time since the communication connection between the mobile device and the second communication device is established, disconnecting the communication connection with the first communication device”.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473